Title: To Benjamin Franklin from the Chevalier de Noeufville de Brunaubois-Montador, 27 November 1778
From: Noeufville de Brunaubois-Montador, Jean-Florent-Joseph, chevalier de
To: Franklin, Benjamin


    
Bayonne le 27. de Novembre 1778.
Il me parait indispensable, Monsieur, d’avoir l’honneur de vous faire part d’une petite versification qui vient de m’échapper. J’y ai parlé de vos affaires pour parler des nôtres, ce qui est tres naturel, étant réciproquement naturalisés. Comme je regarde dans cet indigénat le fruit de vos soins, on vous en doit les honneurs: et je me figure que vous ne pouvez de vôtre coté, manquer detre sensible a tout succès qui concoure à consolider vôtre nouvel èdifice.— N’etant plus en situation à lage de 72. ans, de prendre la chose au Tragique avec vos Ex-Tirans, contre lesquels je suis en verité passionné, j’ai pris le parti de m’armer du sarcasme et de m’egaïer un peu à leurs dépens. Je voudrais bien Monsieur, que mes aîles pussent fournir à un vol plus élevé; mais je n’ai que celui de l’hyrondelle qui file raz de terre. Ce serait un Poëme Epique que j’ambitionnerais de pouvoir exécuter, pour m’immortaliser; en chantant la merveilleuse révolution que vous avez si glorieusement & si fructueusement conduite, vous & vos sages coopérateurs dans les conseils, et que vos illustres Guerriers, ont si héroïquement éxécutée, à la honte éternelle de vôtre ingrate Patrie, la plus barbare des Marâtres. Ce grand évènement, que l’example des Provinces unies & du Corps Helvétique, aurait dû faire prévoir et éviter par vos Despotes, fera également Epoque dans les Annales d’Angleterre par la perte de la moitié de ses Enfans, & dans les nôtres par l’acquisition d’une multitude de Freres. De la facheuse necessité d’etre mutuelement ennemis, nous avons passé au droit d’etre réciproquement nos deffenseurs. Telle est donc l’agréable merveille pour laquelle je sens bien, Monsieur, qu’il s’agirait d’emboucher la Trompette. Mais quel est à present le bon faiseur de Poëme Epique? Quel est l’héritier du génie de Voltaire? Ce n’est qu’un enthousiaste de la liberté, qui puisse en célébrer assez dignement les illustres vengeurs. Ce n’est qu’un pinceau fier et nerveux, qui soit capable de peindre la fermeté de vos résolutions, l’intrépidité de vos courages. Attendez donc, qu’il s’eleve un homme aussi merveilleux pour la Poësie, que vous et les autres Législateurs de vos Etats, l’etes pour les Opérations Politiques, & que vôtre celebre Wasingthon, et les dignes compagnons, le sont pour les Expéditions Militaires, & vous serez tous illustrés comme vous le méritez. Mais sans attendre, ce que peut etre plusieurs siècles ne produïront pas, plus qu’ils ne produiront vos semblables, vous n’avez pas besoin Vous, Monsieur, & tous vos généreux Républiquains, d’autre immortalité, que celle dont toutes les histoires de l’Univers, celle même de vos oppresseurs humiliés, ne poura vous frustrer: Vous n’avez pas besoin, des monumens que la reconnaissance de l’Amérique Septentrionale ne sçaurait manquer à vous élever: vous allez fixer une nouvelle Ere, qui sera une Hegire des Royalistes: & comme Liberateurs des Colonïes, et fondateurs d’une Puissance indépendante, vos noms doivent vivre éternellement, avec la date de la Révolution—Pour moi, Monsieur, il y a tres longtemps qu’affecté de tous vos mérites d’homme privé, qui s’occupe sans cesse cependant de la bienfaisance universelle, je cherchais un prétexte pour vous témoigner mon admiration. Pardonnez donc si je saisis une si mince occasion, que celle de vous offrir ma petite Fable. Et recevez je vous prie avec la bon-hominie d’un Philadelphien, l’expression la plus naïve des sentimens aussi respectueux qu’affectueux, d’un vieux soldat vétéran ami Français, qui est avec la plus tendre vénération Monsieur Vôtre tres humble et tres Obeissant Serviteur
Le Chevr. De NoeufvilleCommandt. de Bataillon de l’Hotel Royal des Invalides.\.
    

Si, (comme je pense qu’il est raisonnable de le supposer, Monsieur,) on vous envoïe des Notices des succès ou des malheurs des Français, qui ont eté se dévoüer au service des Etats-unis, je me flatte que vous voudrez bien m’instruire du sort quelconque du Sr. Bernard Jeannin, qui a passé dans vos colonies, il y a comme 3. ans, & qui doit avoir merité par ses talens en fait de Marine, le commandement de quelqu’un de vos corsaires, ou au moins, quelque emploi honorable sur vos vaisseaux de Guerre. Il est d’une famille Bayonnaise, et est parti du Port de Bordeaux. On est inquiet de lui des deux parts.
Si vous m’honorez d’une réponse, ayez pour agreable de me la faire passer, sous le contreseing de M. Le Comte De Vergennes.

 
Endorsed: Verses & Compliments
